DETAILED ACTION

Examiner’s Notes
The Examiner acknowledges the cancelation of claims 2, 8-12 and 15-20, and the addition of new claims 21-35 in the amendments filed 4/7/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.

Claim Objections
Claim 6 is objected to because of the following informalities: it appears that the claim should be amended to recite “…70 mass% of [[a ]]total monomer units…” if that was what was intended.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: it appears that the claim should be amended to recite “…60 mass% of [[a ]]total monomer units…” if that was what was intended.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities: it appears that the claim should be amended to recite “…the monomer unit derived from [[a ]]the (meth)acrylic acid alkoxyalkyl ester…” if that was what was intended.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities: it appears that the claim should be amended to recite “…80 mass% of [[a ]]total monomer units…” if that was what was intended.  Appropriate correction is required.

Claim 30 is objected to because of the following informalities: it appears that the claim should be amended to remove the “(“ in front of “tert-butyl”.  Appropriate correction is required.

Claim 30 is objected to because of the following informalities: it appears that the claim should be amended to change “(metha)” to “(meth)” in item (f).

Claim 31 is objected to because of the following informalities: it appears that the claim should be amended to recite “…70 mass% of [[a ]]total monomer units…” if that was what was intended.  Appropriate correction is required.

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 7, 25-26 and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the monomer unit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as a monomer unit has not been previously introduced.

Claim 7 recites the limitation "the (meth)acrylic acid alkyl ester" in line 3.  There is insufficient antecedent basis for this limitation in the claim as a (meth)acrylic acid alkyl ester has not been previously introduced.

Regarding claim 30, it is unclear what the Applicant is claiming as the invention given that is unclear if the recited “unsaturated dicarboxylic acids” are those acid following the dicarboxylic acids.

Regarding claims 32-33, it is unclear what the Applicant is claiming as the invention given that is unclear how polymer (B) can comprise, for example, 30 mass% of the (meth)acrylic acid alkyl ester AND the (meth)acrylic acid alkoxyalkyl ester at 80 mass% as two combined exceed 100 mass%, which is impossible.

Claim Rejections - 35 USC § 103
Claims 1, 3, 6-7, 13-14 and 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP 2016160915 A), and in light of the evidence provided by Satake et al. (US 5814685), Kanner et al. (US 7070051 B2) and the Aldrich Data Sheet.  The Examiner notes that citations from the ‘915 reference were taken from a machine translation, which is included with the previous action.

Regarding claims 1, 3, 13-14 and 21-22, Mori teaches a pressure-sensitive adhesive (PSA) comprising a vinyl monomer (A) having a glass transition temperature (Tg) of 70 to 150 °C, a number average molecular weight (Mn) of 500 to 10,000, and is present in an amount of 0.5 to 60 parts by weight (para 0008, 0047); and an acrylic PSA polymer (B) having a (Tg) of -80 to 0 °C, which overlaps that presently claimed (current claims 13-14 and 21-22), and being present in an amount of 100 parts by weight, wherein the PSA is applied to a separator and dried to form a PSA layer having surface layer portion is higher by 30 °C or more than the Tg of the PSA layer as determined by photoelectron spectroscopy analysis (para 0007-0008, 0029, 0039).
Mori also teaches that the PSA composition has a Tg of -80 to 0 °C (first Tg) (para 0051), which overlaps that presently claimed in current claims 1 and 3, and Mori further teaches that the Tg of the surface layer portion (second Tg) ranges from 9 to 62 °C (see the Tables in overlaps that presently claimed.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
While the Tg values of the noted Tables do not sample the range of the second Tg of current claim 3 (i.e. 70 to 180 °C), Mori does disclose that the Tg of the vinyl monomer (A) is selected to provide a balance of adhesive strength under low speed peeling and high temperature conditions and durability (para 0029); that the Tg of the polymer (B) is selected to provide a balance of sufficient cohesion and adhesiveness (para 0039); that the Tg of the surface layer portion is adjusted to be at least 30 °C higher than the Tg of the PSA composition to provide a balance of sufficient low peeling rate, high temperature peeling strength, long-term suppression of floating and peeling, good durability, and high adhesive strength between the PSA and an adherend (0048-0049); and that the Tg of PSA composition is selected towards a balance of cohesion, adhesion, curved surface adhesion, flexibility and adhesion under low temperature conditions (para 0051).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the present claimed Tg values for the surface layer portion, the acrylic polymer (B), the vinyl monomer (A), and the Tg difference between the surface layer portion and the remaining portion of the PSA based on the balance of the above-noted properties required of the prior art’s intended application as in the present invention.

Regarding claims 6-7 and 23-29, Mori teaches the PSA as in the rejection of at least claim 1 set forth above (Tg limitations of current claims 23-26 and 28-29), and also teaches that the polymer (B) comprises 30 to 100 % by mass of a (meth)acrylic acid alkoxyalkyl having an alkyl group with 4-12 carbon atoms towards sufficient adhesive strength, low-temperature adhesion and tack (para 0041-0043), and thus Mori teaches that the copolymerizable monomers such as the (meth)acrylic acid alkyl ester having 1 to 3 carbon atoms such as, inter alia, methyl (meth)acrylate (C1 alkyl group) (para 0044) would be present in an amount that overlaps that presently claimed (20 to 70 mass% or 30 to 60 mass%, current claims 6-7 and 27).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the copolymerizable monomers in an amount identical to that presently claimed towards sufficient adhesive strength, low-temperature adhesion and tack as in the present invention.

Regarding claims 30-35, Mori teaches the PSA composition as in the rejection of claims 1, 3, 6-7, 13-14 and 21-29 set forth above (Tg limitations of current claims 34-35; mass% limitations of current claims 31-33), and continues to teach that the vinyl polymer (A) comprises, inter alia, methyl methacrylate (item (a) of current claim 30) and isobornyl (meth)acrylate (item (b) of current claim 30) in an amount from 60 to 90 % by mass (para 0016-0017), which overlaps that presently claimed (i.e. 85 mass% or more).
The Examiner notes that it is established in the art that the Tg of a polymer is based on the Tg of the respective monomers comprising said polymer and their proportions as demonstrated by Satake (see column 4, lines 4-19 therein); that the Tg is selected based on a balance of tack, peel and cohesion required of a particular application as demonstrated by Kanner (see column 8, line 58 to column 9, line 8 therein); and that the Tg of methyl methacrylate is 105, 115 or 120 °C and the Tg of isobornyl (meth)acrylate is 94 or 110 °C  as evidenced by the Aldrich Data Sheet.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the methyl methacrylate and the isobornyl (meth)acrylate in an amount identical to that presently claimed based on the tack, peel and cohesion required of the prior art’s intended application as in the present application.

Response to Arguments
Applicant's arguments, see the claim amendments and pages 8-11 of the remarks filed 4/7/2021, with respect to the rejections of claims 1-3, 6-9 and 12-20 over Mori et al. under 35 U.S.C. 103 and claims 10-11 over Mori et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 7-8 of the action mailed 1/7/2021, have been fully considered but they are not persuasive.

With respect to Item (1)(A) of the Applicant remarks, the Examiner respectfully reminds the Applicant that, as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
The Applicant has not provided data to show that the unexpected results do in fact occur over the entire claimed range of -30 to 5 °C for the Tg of the presently claimed polymer (B) given that the inventive data ranges from -7 to -21.0 °C for Inventive Examples 3-5 and 8.  Thus, it is unclear if the alleged superior results would occur for Tg values approaching the presently claimed upper limit of 5 °C and the lower limit of -30 °C.
With respect to Item (1)(A) of the Applicant remarks, the Examiner respectfully directs the Applicant’s attention to the prior art rejections set forth above, wherein Mori provides clear instruction to the skilled artisan that the Tg of the PSA composition (i.e. the presently claimed first Tg) is selected to provide a balance of cohesion, adhesion, curved surface adhesion, flexibility and adhesion under low temperature conditions, while the Tg of the surface layer portion of the PSA layer (second Tg) is adjusted to be 30 °C higher than the Tg of the PSA composition towards a balance of sufficient low peeling rate, high temperature peeling strength, long-term suppression of floating and peeling, good durability and high adhesion between the PSA and an adherend.
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  
Indeed, Mori provides one skilled in the art both the motivation for selecting the presently claimed Tg values for the disclosed PSA as well as a reasonable promise of success in making such selections.  Clearly, one skilled in the art would recognize the significance of making such a selection based on the properties outlined above that would be advantageous to a particular application of the prior art’s PSA.  Further, it is the Examiner’s position that the teachings of Mori (manner, means and motivation for arriving at the presently claimed invention from the disclosure of Mori) inherently demonstrate the ‘significance’ of selecting the presently claimed first and second Tg values.
Also, the “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” (In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967)).  Indeed, as noted above, Mori provides conspicuous instruction to the skilled artisan as to the motivation for adjusting the surface layer portion of the PSA, relative to the PSA as a whole, regardless of whether the Applicant is able to discern any “guidance” from the examples set forth in Tables 2-3 of Mori. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.